


Exhibit 10.1

WEST COAST BANCORP
2012 OMNIBUS INCENTIVE PLAN

SECTION 1. Purpose; Definitions

          The purpose of this Plan is to give the Company a competitive
advantage in attracting, retaining and motivating officers, employees, directors
and/or consultants and to provide the Company and its Subsidiaries and
Affiliates with a stock plan providing incentives for future performance of
services directly linked to the profitability of the Company’s businesses and
increases in Company shareholder value.

          For purposes of this Plan, the following terms are defined as set
forth below:

     (a) “Affiliate” means a corporation or other entity controlled by,
controlling or under common control with the Company.

     (b) “Applicable Exchange” means the NASDAQ or such other securities
exchange as may at the applicable time be the principal market for the Common
Stock.

     (c) “Award” means a Stock Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Unit or Other Stock-Based Award
granted pursuant to the terms of this Plan.

     (d) “Award Agreement” means a written document or agreement setting forth
the terms and conditions of a specific Award.

     (e) “Board” means the Board of Directors of the Company.

     (f) “Cause” means, unless otherwise provided in an Award Agreement, (1)
“Cause” as defined in any Individual Agreement to which the Participant is a
party as of the Grant Date, or (2) if there is no such Individual Agreement or
if it does not define Cause: (A) conviction of, or plea of guilty or nolo
contendere by, the Participant for committing a felony under federal law or the
law of the state in which such action occurred, (B) willful and deliberate
failure on the part of the Participant to perform his or her employment duties
in any material respect, (C) dishonesty in the course of fulfilling the
Participant’s employment duties, (D) a material violation of the Company’s
ethics and compliance program or (E) prior to a Change in Control, such other
events as shall be determined by the Committee. Notwithstanding the general rule
of Section 2(c), following a Change in Control, any determination by the
Committee as to whether “Cause” exists shall be subject to de novo review.

     (g) “Change in Control” has the meaning set forth in Section 10(e).

--------------------------------------------------------------------------------




     (h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

     (i) “Commission” means the Securities and Exchange Commission or any
successor agency.

     (j) “Committee” means the Committee referred to in Section 2.

     (k) “Common Stock” means common stock, no par value per share, of the
Company.

     (l) “Company” means West Coast Bancorp, an Oregon corporation.

     (m) “Disability” means, unless otherwise provided in an Award Agreement,
(1) “Disability” as defined in any Individual Agreement to which the Participant
is a party, or (2) if there is no such Individual Agreement or it does not
define “Disability,” permanent and total disability as determined under the
Company’s Long-Term Disability Plan applicable to the Participant.

     (n) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.

     (o) “Eligible Individuals” means directors, officers, employees and
consultants of the Company or any of its Subsidiaries or Affiliates, and
prospective directors, officers, employees and consultants who have accepted
offers of employment or consultancy from the Company or its Subsidiaries or
Affiliates.

     (p) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

     (q) “Fair Market Value” means, except as otherwise provided by the
Committee, with respect to any given date, the closing reported sales price on
such date (or, if there are no reported sales on such date, on the last date
prior to such date on which there were sales) of a Share on the Applicable
Exchange. If there is no regular public trading market for such Common Stock,
the Fair Market Value of the Common Stock shall be determined by the Committee
in good faith and, to the extent applicable, such determination shall be made in
a manner that satisfies Sections 409A and Sections 422(c)(1) of the Code.

     (r) “Free-Standing SAR” has the meaning set forth in Section 5(b).

-2-

--------------------------------------------------------------------------------




     (s) “Full-Value Award” means any Award other than a Stock Option or Stock
Appreciation Right.

     (t) “Grant Date” means (i) the date on which the Committee by resolution
selects an Eligible Individual to receive a grant of an Award and determines the
number of Shares to be subject to such Award, or (ii) such later date as the
Committee shall provide in such resolution.

     (u) “Incentive Stock Option” means any Stock Option designated as, and
qualified as, an “incentive stock option” within the meaning of Section 422 of
the Code.

     (v) “Individual Agreement” means an employment, consulting or similar
agreement between a Participant and the Company or one of its Subsidiaries or
Affiliates , and, after a Change in Control, a change in control or salary
continuation agreement between a Participant and the Company or one of its
Subsidiaries or Affiliates. If a Participant is party to both an employment
agreement and a change in control or salary continuation agreement, the
employment agreement shall be the relevant “Individual Agreement” prior to a
Change in Control, and, the change in control or salary continuation agreement
shall be the relevant “Individual Agreement” after a Change in Control.

     (w) “Nonqualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

     (x) “Other Stock-Based Award” means Awards of Common Stock and other Awards
that are valued in whole or in part by reference to, or are otherwise based
upon, Common Stock, including (without limitation) unrestricted stock, dividend
equivalents, and convertible debentures.

     (y) “Participant” means an Eligible Individual to whom an Award is or has
been granted.

     (z) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Awards. In the case of Qualified
Performance-Based Awards, (i) such goals shall be based on the attainment of
specified levels of one or more of the following measures: stock price, earnings
(including earnings before taxes, earnings before interest and taxes or earnings
before interest, taxes, depreciation and amortization), earnings per share,
return on equity, return on assets or operating assets, asset quality, net
interest margin, loan portfolio growth, efficiency ratio, deposit portfolio
growth, liquidity, market share, objective customer service measures or indices,
economic value added, shareholder value added, embedded value added, combined
ratio, pre- or after-tax income, net income, cash flow (before or after
dividends), cash flow per share (before or after dividends), gross margin,
risk-based capital, revenues, revenue growth, return on capital (including
return on total capital or return on invested capital), cash flow return on
investment, cost control, gross profit, operating profit, cash generation, unit
volume, sales, asset quality, cost saving levels, market-spending efficiency,
core non-interest income or change in working capital, in each case with respect
to the Company or any one or more Subsidiaries, divisions, business units or
business segments thereof, either in absolute terms or relative to the
performance of one or more other companies (including an index covering multiple
companies) and (ii) such Performance Goals shall be set by the Committee within
the time period prescribed by Section 162(m) of the Code.

-3-

--------------------------------------------------------------------------------




     (aa) “Performance Period” means that period established by the Committee at
the time any Performance Unit is granted or at any time thereafter during which
any Performance Goals specified by the Committee with respect to such Award are
to be measured.

     (bb) “Performance Unit” means any Award granted under Section 8 of a unit
valued by reference to a designated amount of cash or other property other than
Shares, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including, without limitation, cash, Shares,
or any combination thereof, upon achievement of such Performance Goals during
the Performance Period as the Committee shall establish at the time of such
grant or thereafter.

     (cc) “Plan” means the West Coast Bancorp 2012 Stock Incentive Plan, as set
forth herein and as hereinafter amended from time to time.

     (dd) “Qualified Performance-Based Award” means an Award intended to qualify
for the Section 162(m) Exemption, as provided in Section 11.

     (ee) “Replaced Award” has the meaning set forth in Section 10(b).

     (ff) “Replacement Award” has the meaning set forth in Section 10(b).

     (gg) “Restricted Period” has the meaning set forth in Section 6(c)(ii).

     (hh) “Restricted Stock” means an Award granted under Section 6.

     (ii) “Restricted Stock Unit” has the meaning set forth in Section 7.

     (jj) “Retirement” means, except as otherwise provided by the Committee,
retirement from active employment with the Company, a Subsidiary or Affiliate at
or after the attainment of (i) age 65 or (ii) age 55 and with 10 years or more
of employment service with the Company, a Subsidiary or Affiliate.

     (kk) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

     (ll) “Share” means a share of Common Stock.

     (mm) “Stock Appreciation Right” has the meaning set forth in Section 5(b).

     (nn) “Stock Option” means an Award granted under Section 5(a).

-4-

--------------------------------------------------------------------------------




     (oo) “Subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity during any period in which at least a
50% voting or profits interest is owned, directly or indirectly, by the Company
or any successor to the Company.

     (pp) “Tandem SAR” has the meaning set forth in Section 5(b).

     (qq) “Term” means the maximum period during which a Stock Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

     (rr) “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, (i) if a Participant’s employment with the Company and its Affiliates
terminates but such Participant continues to provide services to the Company and
its Affiliates in a non-employee capacity, such change in status shall not be
deemed a Termination of Employment and (ii) a Participant employed by, or
performing services for, a Subsidiary or an Affiliate or a division of the
Company and its Affiliates shall also be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of, or
service provider for, the Company or another Subsidiary or Affiliate. Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries and Affiliates shall not be
considered Terminations of Employment. Notwithstanding the foregoing provisions
of this definition, with respect to any Award that constitutes a “non-qualified
deferred compensation plan” within the meaning of Section 409A of the Code, a
Participant shall not be considered to have experienced a “Termination of
Employment” unless the Participant has experienced a “separation from service”
within the meaning of Section 409A of the Code (a “Separation from Service”).

          In addition, certain other terms used herein have definitions given to
them in the first place in which they are used.

SECTION 2. Administration

     (a) Committee. The Plan shall be administered by the Board directly, or if
the Board elects, by the Compensation & Personnel Committee or such other
committee of the Board as the Board may from time to time designate, which
committee shall be composed of not less than two directors, and shall be
appointed by and serve at the pleasure of the Board. All references in this Plan
to the “Committee” refer to the Board as a whole, unless a separate committee
has been designated or authorized consistent with the foregoing.

-5-

--------------------------------------------------------------------------------




          Subject to the terms and conditions of this Plan, the Committee shall
have absolute authority:

     (i) To select the Eligible Individuals to whom Awards may from time to time
be granted; 

     (ii) To determine whether and to what extent Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units, Other Stock-Based Awards or any
combination thereof are to be granted hereunder; 

     (iii) To determine the number of Shares to be covered by each Award granted
hereunder;

     (iv) To approve the form of any Award Agreement and determine the terms and
conditions of any Award granted hereunder, including, but not limited to, the
exercise price (subject to Section 5(a)), any vesting condition, restriction or
limitation (which may be related to the performance of the Participant, the
Company or any Subsidiary or Affiliate) and any vesting acceleration or
forfeiture waiver regarding any Award and the shares of Common Stock relating
thereto, based on such factors as the Committee shall determine;

     (v) To modify, amend or adjust the terms and conditions of any Award
(subject to Sections 5(a) and 5(b)), at any time or from time to time,
including, but not limited to, Performance Goals; provided, however, that the
Committee may not adjust upwards the amount payable with respect to any
Qualified Performance-Based Award;

     (vi) To determine to what extent and under what circumstances Common Stock
and other amounts payable with respect to an Award shall be deferred;

     (vii) To determine under what circumstances an Award may be settled in
cash, Shares, other property or a combination of the foregoing;

     (viii) To determine whether, to what extent and under what circumstances
cash, Shares and other property and other amounts payable with respect to an
Award under this Plan shall be deferred either automatically or at the election
of the Participant;

     (ix) To adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan as it shall from time to time deem advisable;

     (x) To establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable;

     (xi) To interpret the terms and provisions of this Plan and any Award
issued under this Plan (and any Award Agreement relating thereto); and

     (xii) To otherwise administer this Plan.

-6-

--------------------------------------------------------------------------------




     (b) Procedures.

     (i) The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and subject to Section 11,
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.

     (ii) Subject to Section 11(c), any authority granted to the Committee may
be exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

     (c) Discretion of Committee. Subject to Section 1(f), any determination
made by the Committee or pursuant to delegated authority under the provisions of
this Plan with respect to any Award shall be made in the sole discretion of the
Committee or such delegate at the time of the grant of the Award or, unless in
contravention of any express term of this Plan, at any time thereafter. All
decisions made by the Committee or any appropriately delegated officer pursuant
to the provisions of this Plan shall be final, binding and conclusive on all
persons, including the Company, Participants and Eligible Individuals.

     (d) Cancellation or Suspension. Subject to Section 5(d), the Committee
shall have full power and authority to determine whether, to what extent and
under what circumstances any Award shall be canceled or suspended.

     (e) Award Agreements. The terms and conditions of each Award, as determined
by the Committee, shall be set forth in a written (or electronic) Award
Agreement, which shall be delivered to the Participant receiving such Award
upon, or as promptly as is reasonably practicable following, the grant of such
Award. The effectiveness of an Award shall be subject to the Award Agreement’s
being signed by the Company and the Participant receiving the Award unless
otherwise provided in the Award Agreement. Award Agreements may be amended only
in accordance with Section 12 hereof.

SECTION 3. Common Stock Subject to Plan

     (a) Plan Maximums. The maximum number of Shares that may be granted
pursuant to Awards under this Plan shall be 400,000. The maximum number of
Shares that may be granted pursuant to Stock Options intended to be Incentive
Stock Options shall be 100,000 Shares. Shares subject to an Award under this
Plan may be authorized and unissued Shares. On and after the Effective Date (as
defined in Section 12(a)), no new awards may be granted under the Company’s
prior equity compensation plans, it being understood that (i) awards outstanding
under any such plans as of the Effective Date shall remain in full force and
effect under such plans according to their respective terms, and (ii) to the
extent that any such award is forfeited, terminates, expires or lapses without
being exercised (to the extent applicable), or is settled for cash, the Shares
subject to such award not delivered as a result thereof shall again be available
for Awards under this Plan; provided, however, that dividend equivalents may
continue to be issued under the Company’s existing equity compensation plans in
respect of awards granted under such plans which are outstanding as of the
Effective Date.

-7-

--------------------------------------------------------------------------------




     (b) Individual Limits. No Participant may be granted Qualified
Performance-Based Awards (other than Stock Options and Stock Appreciation
Rights) covering in excess of 200,000 Shares during any calendar year. No
Participant may be granted Stock Options and Stock Appreciation Rights covering
in excess of 300,000 Shares during any calendar year.

     (c) Rules for Calculating Shares Delivered. To the extent that any Award is
forfeited, terminates, expires or lapses instead of being exercised, or any
Award is settled for cash, the Shares subject to such Awards not delivered as a
result thereof shall again be available for Awards under this Plan. If the
exercise price of any Stock Option or Stock Appreciation Right and/or the tax
withholding obligations relating to any Award are satisfied by delivering Shares
(either actually or through a signed document affirming the Participant’s
ownership and delivery of such Shares) or withholding Shares relating to such
Award, the net number of Shares subject to the Award after payment of the
exercise price and/or tax withholding obligations shall be deemed to have been
granted for purposes of the first sentence of Section 3(a).

     (d) Adjustment Provision. In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
disposition for consideration of the Company’s direct or indirect ownership of a
Subsidiary or Affiliate (including by reason of a Disaffiliation), or similar
event affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under this Plan, (ii) the various maximum limitations set forth in
Sections 3(a) and 3(b) upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (iii) the number and kind of Shares or
other securities subject to outstanding Awards; and (iv) the exercise price of
outstanding Awards. In the event of a stock dividend, stock split, reverse stock
split, reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company, or a Disaffiliation, separation
or spinoff, in each case without consideration, or other extraordinary dividend
of cash or other property to the Company’s shareholders (each, a “Share
Change”), the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
this Plan, (B) the various maximum limitations set forth in Sections 3(a) and
3(b) upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (C) the number and kind of Shares or other securities subject
to outstanding Awards; and (D) the exercise price of outstanding Awards. In the
case of Corporate Transactions, such adjustments may include, without
limitation, (1) the cancellation of outstanding Awards in exchange for payments
of cash, property or a combination thereof having an aggregate value equal to
the value of such Awards, as determined by the Committee or the Board in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which shareholders of Common Stock receive consideration other
than publicly traded equity securities of the ultimate surviving entity, any
such determination by the Committee that the value of a Stock Option or Stock
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Share pursuant to such
Corporate Transaction over the exercise price of such Stock Option or Stock
Appreciation Right shall conclusively be deemed valid); (2) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares
subject to outstanding Awards; and (3) in connection with any Disaffiliation,
arranging for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including, without limitation,
other securities of the Company and securities of entities other than the
Company), by the affected Subsidiary, Affiliate, or division or by the entity
that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities). The Committee may adjust the Performance Goals
applicable to any Awards to reflect any unusual or non-recurring events and
other extraordinary items, impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other the Company’s filings with the Commission,
provided that in the case of Performance Goals applicable to any Qualified
Performance-Based Awards, such adjustment does not violate Section 162(m) of the
Code.

-8-

--------------------------------------------------------------------------------




     (e) Section 409A. Notwithstanding Section 3(d): (i) any adjustments made
pursuant to Section 3(d) to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; and (ii) any adjustments made
pursuant to Section 3(d) to Awards that are not considered “deferred
compensation” subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustments, either (A) the Awards continue not to
be subject to Section 409A of the Code or (B) there does not result in the
imposition of any penalty taxes under Section 409A of the Code in respect of
such Awards.

SECTION 4. Eligibility

          Awards may be granted under this Plan to Eligible Individuals.

SECTION 5. Stock Options and Stock Appreciation Rights

     (a) Types of Stock Options. Stock Options may be granted alone or in
addition to other Awards granted under this Plan and may be of two types:
Incentive Stock Options and Nonqualified Stock Options. The Award Agreement for
a Stock Option shall indicate whether the Stock Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option.

     (b) Types and Nature of Stock Appreciation Rights. Stock Appreciation
Rights may be “Tandem SARs,” which are granted in conjunction with a Stock
Option, or “Free-Standing SARs,” which are not granted in conjunction with a
Stock Option. Upon the exercise of a Stock Appreciation Right, the Participant
shall be entitled to receive an amount in cash, Shares, or both, in value equal
to the product of (i) the excess of the Fair Market Value of one Share over the
exercise price of the applicable Stock Appreciation Right, multiplied by (ii)
the number of Shares in respect of which the Stock Appreciation Right has been
exercised. The applicable Award Agreement shall specify whether such payment is
to be made in cash or Common Stock or both, or shall reserve to the Committee or
the Participant the right to make that determination prior to or upon the
exercise of the Stock Appreciation Right.

-9-

--------------------------------------------------------------------------------




     (c) Tandem SARs. A Tandem SAR may be granted at the Grant Date of the
related Stock Option. A Tandem SAR shall be exercisable only at such time or
times and to the extent that the related Stock Option is exercisable in
accordance with the provisions of this Section 5, and shall have the same
exercise price as the related Stock Option. A Tandem SAR shall terminate or be
forfeited upon the exercise or forfeiture of the related Stock Option, and the
related Stock Option shall terminate or be forfeited upon the exercise or
forfeiture of the Tandem SAR.

     (d) Exercise Price. The exercise price per Share subject to a Stock Option
or Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date. In no event may any
Stock Option or Stock Appreciation Right granted under this Plan be amended,
other than pursuant to Section 3(d), to decrease the exercise price thereof, be
cancelled in exchange for cash or other Awards or in conjunction with the grant
of any new Stock Option or Free-Standing SAR with a lower exercise price, or
otherwise be subject to any action that would be treated, under the Applicable
Exchange listing standards or for accounting purposes, as a “repricing” of such
Stock Option or Free-Standing SAR, unless such amendment, cancellation, or
action is approved by the Company’s shareholders.

     (e) Term. The Term of each Stock Option and each Free-Standing SAR shall be
fixed by the Committee, but no Stock Option or Free-Standing SAR shall be
exercisable more than 10 years after its Grant Date.

     (f) Exercisability. Except as otherwise provided herein, Stock Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee.

     (g) Method of Exercise. Subject to the provisions of this Section 5, Stock
Options and Free-Standing SARs may be exercised, in whole or in part, at any
time during the Term thereof by giving written notice of exercise to the Company
specifying the number of shares of Common Stock subject to the Stock Option or
Free-Standing SAR to be purchased. 

-10-

--------------------------------------------------------------------------------




          In the case of the exercise of a Stock Option, such notice shall be
accompanied by payment in full of the aggregate purchase price (which shall
equal the product of such number of Shares subject to such Stock Options
multiplied by the applicable exercise price) per Share by certified or bank
check, wire transfer, or such other instrument or method as the Company may
accept. If provided for in the applicable Award Agreement as approved by the
Committee, payment in full or in part may also be made as follows:

     (i) In the form of unrestricted Common Stock (by delivery of such shares or
by attestation) already owned by the Participant of the same class as the Common
Stock subject to the Stock Option (based on the Fair Market Value of the Common
Stock on the date the Stock Option is exercised); provided, however, that, in
the case of an Incentive Stock Option, the Participant shall only have the right
to make a payment in the form of already owned shares of Common Stock of the
same class as the Common Stock subject to the Stock Option if such right is set
forth in the applicable Award Agreement.

     (ii) To the extent permitted by applicable law, by delivering a properly
executed exercise notice to the Company, together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
necessary to pay the purchase price, and, if requested, by the amount of any
federal, state, local or foreign withholding taxes. To facilitate the foregoing,
the Company may, to the extent permitted by applicable law, enter into
agreements for coordinated procedures with one or more brokerage firms.

     (iii) By instructing the Company to withhold a number of such shares having
a Fair Market Value (based on the Fair Market Value of the Common Stock on the
date the applicable Stock Option is exercised) equal to the product of (A) the
exercise price per Share multiplied by (B) the number of shares of Common Stock
in respect of which the Stock Option shall have been exercised.

     (h) Delivery; Rights of Shareholders. A Participant shall not be entitled
to delivery of Shares pursuant to the exercise of a Stock Option or Stock
Appreciation Right until the exercise price therefor has been fully paid and
applicable taxes have been withheld. Except as otherwise provided in Section
5(l), a Participant shall have all of the rights of a shareholder of the Company
holding the class or series of Common Stock that is subject to such Stock Option
or Stock Appreciation Right (including, if applicable, the right to vote the
applicable Shares), when the Participant (i) has given written notice of
exercise, (ii) if requested, has given the representation described in Section
14(a) and (iii) in the case of a Stock Option, has paid in full for such Shares.

     (i) Nontransferability of Stock Options and Stock Appreciation Rights. No
Stock Option or Free-Standing SAR shall be transferable by a Participant other
than, for no value or consideration, (i) by will or by the laws of descent and
distribution; or (ii) in the case of a Nonqualified Stock Option or
Free-Standing SAR, as otherwise expressly permitted by the Committee including,
if so permitted, pursuant to a transfer to such Participant’s family members,
whether directly or indirectly or by means of a trust or partnership or
otherwise (for purposes of this Plan, unless otherwise determined by the
Committee, “family member” shall have the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto). A Tandem SAR shall be transferable only with the
related Stock Option as permitted by the preceding sentence. Any Stock Option or
Stock Appreciation Right shall be exercisable, subject to the terms of this
Plan, only by the Participant, the guardian or legal representative of the
Participant, or any person to whom such stock option is transferred pursuant to
this Section 5(i), it being understood that the term “holder” and “Participant”
include such guardian, legal representative and other transferee; provided,
however, that the term “Termination of Employment” shall continue to refer to
the Termination of Employment of the original Participant.

-11-

--------------------------------------------------------------------------------




     (j) Termination of Employment. Unless otherwise determined by the Committee
or provided in the applicable Award Agreement, upon a Participant’s Termination
or Employment, his or her Stock Options and Stock Appreciation Rights shall be
treated as set forth below:

     (i) Termination by Reason of Death. If a Participant incurs a Termination
of Employment by reason of death, any Stock Option or Stock Appreciation Right
held by such Participant shall immediately vest in full and may thereafter be
exercised until the earlier of (A) the third anniversary of such Participant’s
Termination of Employment and (B) the expiration of the stated full Term
thereof. In the event of Termination of Employment by reason of death, if an
Incentive Stock Option is exercised after the expiration of the post-termination
exercise periods that apply for purposes of Section 422 of the Code, such Stock
Option will thereafter be treated as a Nonqualified Stock Option. As used in
this Plan, the anniversary of February 29 shall be deemed February 28 of the
subsequent year.

     (ii) Termination by Reason of Disability. If a Participant incurs a
Termination of Employment by reason of Disability, any Stock Option or Stock
Appreciation Right held by such Participant shall immediately vest in full and
may thereafter be exercised until the earlier of (A) the third anniversary of
such Participant’s Termination of Employment and (B) the expiration of the
stated full Term thereof. In the event of Termination of Employment by reason of
Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Nonqualified Stock Option.

     (iii) Termination by Reason of Retirement. If a Participant incurs a
Termination of Employment by reason of Retirement, (A) any unvested Stock Option
or Stock Appreciation Right held by such Participant shall thereupon terminate
and (B) any vested Stock Option or Stock Appreciation Right held by such
Participant may thereafter be exercised until the earlier of (A) the third
anniversary of such Participant’s Termination of Employment and (B) the
expiration of the stated full Term thereof. In the event of Termination of
Employment by reason of Retirement, if an Incentive Stock Option is exercised
after the expiration of the post-termination exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Nonqualified Stock Option.

-12-

--------------------------------------------------------------------------------




     (iv) Termination by the Company for Cause. If a Participant incurs a
Termination of Employment for Cause, any Stock Options and Stock Appreciation
Rights held by such Participant, whether vested or unvested, shall thereupon
terminate.

     (v) Other Termination. If a Participant incurs a Termination of Employment
for any reason other than death, Disability, or Retirement, or for Cause, and
except as otherwise set forth in this Section 5(j), any Stock Option or Stock
Appreciation Right held by such Participant, to the extent it was then
exercisable at the time of termination, or on such accelerated basis as the
Committee may determine, may be exercised for the lesser of (A) 90 days
following the date of such Termination of Employment (with the first date
following the date of such Termination of Employment being the first day of such
90-day period) and (B) the balance of the stated full Term thereof. For example,
if the Participant’s date of Termination of Employment were April 1, such
Participant’s Stock Option or Stock Appreciation Right would expire on the
earlier of (A) June 30, 2012 and (B) the last day of the stated full Term of
such Award. If an Incentive Stock Option is exercised after the expiration of
the post-termination exercise periods that apply for purposes of Section 422 of
the Code, such Stock Option will thereafter be treated as a Nonqualified Stock
Option.

     (vi) Notwithstanding the foregoing provisions of Section 5(j), the
Committee shall have the power, in its discretion, to apply different rules
concerning the consequences of a Termination of Employment, provided, that if
such rules are less favorable to the Participant than those set forth above,
such rules are set forth in the applicable Award Agreement.

     (k) Additional Rules for Incentive Stock Options. Notwithstanding any other
provision of this Plan to the contrary, no Stock Option which is intended to
qualify as an Incentive Stock Option may be granted to any Eligible Employee who
at the time of such grant owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless at the time such Stock Option is granted the exercise price
is at least 110% of the Fair Market Value of a Share and such Stock Option by
its terms is not exercisable after the expiration of five years from the date
such Stock Option is granted. In addition, the aggregate Fair Market Value of
the Common Stock (determined at the time a Stock Option for the Common Stock is
granted) for which Incentive Stock Options are exercisable for the first time by
an optionee during any calendar year, under all of the incentive stock option
plans of the Company and of any Subsidiary, may not exceed $100,000. To the
extent a Stock Option that by its terms was intended to be an Incentive Stock
Option exceeds this $100,000 limit, the portion of the Stock Option in excess of
such limit shall be treated as a Nonqualified Stock Option.

     (l) Dividends and Dividend Equivalents. Dividends (whether paid in cash or
Shares) and dividend equivalents may not be paid or accrued on Stock Options or
Stock Appreciation Rights, provided that Stock Options and Stock Appreciation
Rights may be adjusted under certain circumstances in accordance with the terms
of Section 3(d).

-13-

--------------------------------------------------------------------------------




SECTION 6. Restricted Stock

     (a) Administration. Shares of Restricted Stock are actual Shares issued to
a Participant and may be awarded either alone or in addition to other Awards
granted under this Plan. The Committee shall determine the Eligible Individuals
to whom and the time or times at which grants of Restricted Stock will be
awarded, the number of shares to be awarded to any Eligible Individual, the
conditions for vesting, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in Section 6(c).

     (b) Book Entry Registration. Shares of Restricted Stock shall be evidenced
through book-entry registration If any certificate is issued in respect of
shares of Restricted Stock, such certificates shall be registered in the name of
the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
West Coast Bancorp 2012 Omnibus Incentive Plan and an Award Agreement. Copies of
such Plan and Agreement are on file at the offices of West Coast Bancorp, 5335
Meadows Road, Suite 201, Lake Oswego, Oregon 97035.”

     (c) Terms and Conditions. Shares of Restricted Stock shall be subject to
the following terms and conditions and such other terms and conditions as are
set forth in the applicable Award Agreement (including the vesting or forfeiture
provisions applicable upon a Termination of Employment):

     (i) The Committee shall, prior to or at the time of grant, condition (A)
the vesting of an Award of Restricted Stock upon the continued service of the
applicable Participant, or (B) the grant or vesting of an Award of Restricted
Stock upon the attainment of Performance Goals or the attainment of Performance
Goals and the continued service of the applicable Participant. In the event that
the Committee conditions the grant or vesting of an Award of Restricted Stock
upon the attainment of Performance Goals or the attainment of Performance Goals
and the continued service of the applicable Participant, the Committee may,
prior to or at the time of grant, designate an Award of Restricted Stock as a
Qualified Performance-Based Award. The conditions for grant or vesting and the
other provisions of Restricted Stock Awards (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient.

     (ii) Subject to the provisions of this Plan and the applicable Award
Agreement, during the period, if any, set by the Committee, commencing with the
date of such Restricted Stock Award for which such vesting restrictions apply
(the “Restriction Period”), and until the expiration of the Restriction Period,
the Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.

-14-

--------------------------------------------------------------------------------




     (iii) Except as provided in this Section 6 and the applicable Award
Agreement, the applicable Participant shall have, with respect to the Shares of
Restricted Stock, all of the rights of a shareholder of the Company holding the
class or series of Common Stock that is the subject of the Restricted Stock,
including, if applicable, the right to vote the shares and the right to receive
any dividends. As determined by the Committee in the applicable Award Agreement
and subject to Section 14(e), (A) cash dividends on the class or series of
Common Stock that is the subject of the Restricted Stock Award shall be payable
in cash and shall, as determined by the Committee, either be either (i) held
subject to the vesting of the underlying Restricted Stock, or held subject to
meeting Performance Goals applicable only to dividends, or (ii) distributed in
full or in part without regard to the vested status of the underlying Restricted
Stock and (B) dividends payable in Common Stock shall be paid in the form of
Restricted Stock of the same class as the Common Stock with which such dividend
was paid, and shall, as determined by the Committee, be either (i) held subject
to the vesting of the underlying Restricted Stock, or held subject to meeting
Performance Goals applicable only to dividends, or (ii) distributed in full or
in part without regard to the vested status of the underlying Restricted Stock.

     (iv) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.

     (d) Termination of Employment. Unless otherwise determined by the Committee
or provided in the applicable Award Agreement, upon a Participant’s Termination
or Employment, his or her Restricted Stock shall be treated as set forth below:

     (i) Termination by Reason of Death or Disability. If a Participant incurs a
Termination of Employment by reason of death or Disability, the restrictions,
including any Performance Goals, applicable to any Restricted Stock shall lapse
(with respect to Performance Goals, be deemed earned in full based on the
applicable target level), and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.

     (ii) Other Termination. If a Participant incurs a Termination of Employment
for any reason other than death or Disability during the Restriction Period or
before the requisite service period or applicable Performance Goals are
satisfied, all Shares still subject to restriction shall be forfeited by the
Participant; provided, however, that the Committee shall have the discretion to
waive, in whole or in part, any or all remaining restrictions (other than, in
the case of Restricted Stock which is a Qualified Performance-Based Award,
satisfaction of the applicable Performance Goals) with respect to any or all of
such Participant’s shares of Restricted Stock.

-15-

--------------------------------------------------------------------------------




SECTION 7. Restricted Stock Units

     (a) Nature of Awards. Restricted stock units and deferred share rights
(together, “Restricted Stock Units”) are Awards denominated in Shares that will
be settled, subject to the terms and conditions of the Restricted Stock Units,
in an amount in cash, Shares, or both, based upon the Fair Market Value of a
specified number of Shares.

     (b) Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions and such other terms and conditions as are set
forth in the applicable Award Agreement (including the vesting or forfeiture
provisions applicable upon a Termination of Employment):

     (i) The Committee shall, prior to or at the time of grant, condition (A)
the vesting of Restricted Stock Units upon the continued service of the
applicable Participant, or (B) the grant or vesting of Restricted Stock Units
upon the attainment of Performance Goals or the attainment of Performance Goals
and the continued service of the applicable Participant. In the event that the
Committee conditions the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant, the Committee may, prior to or
at the time of grant, designate the Restricted Stock Units as a Qualified
Performance-Based Awards. The conditions for grant or vesting and the other
provisions of Restricted Stock Units (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest, at a later time specified by the Committee in the
applicable Award Agreement, or, if the Committee so permits, in accordance with
an election of the Participant.

     (ii) Subject to the provisions of this Plan and the applicable Award
Agreement, during the Restricted Period, if any, set by the Committee, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Restricted Stock Units.

   (iii) The Award Agreement for Restricted Stock Units shall specify whether,
to what extent and on what terms and conditions the applicable Participant shall
be entitled to receive payments of cash, Common Stock or other property
corresponding to the dividends payable on the Common Stock (subject to Section
14(e) below).

     (c) Termination of Employment. Unless otherwise determined by the Committee
or provided in the applicable Award Agreement, upon a Participant’s Termination
or Employment, his or her Restricted Stock Units shall be treated as set forth
below:

     (i) Termination by Reason of Death or Disability. If a Participant incurs a
Termination of Employment by reason of death or Disability, the restrictions,
including any Performance Goals, applicable to any Restricted Stock Units shall
lapse (with respect to Performance Goals, be deemed earned in full based on the
applicable target level), and such Restricted Stock Units shall become fully
vested and settled to the full extent of the original grant.

-16-

--------------------------------------------------------------------------------




     (ii) Other Termination. If a Participant incurs a Termination of Employment
for any reason other than death or Disability during the Restriction Period or
before the applicable Performance Goals are satisfied, all unvested Restricted
Stock Units shall be forfeited by the Participant; provided, however, that the
Committee shall have the discretion to waive, in whole or in part, any or all
remaining restrictions (other than, in the case of a Restricted Stock Unit Award
which is a Qualified Performance-Based Award, satisfaction of the applicable
Performance Goals) with respect to any or all of such Participant’s Restricted
Stock Units.

SECTION 8. Performance Units.

          Performance Units may be issued hereunder to Eligible Individuals, for
no cash consideration or for such minimum consideration as may be required by
applicable law, either alone or in addition to other Awards granted under this
Plan. The Performance Goals to be achieved during any Performance Period and the
length of the Performance Period shall be determined by the Committee upon the
grant of each Performance Unit. The Committee may, in connection with the grant
of Performance Units, designate them as Qualified Performance-Based Awards. The
conditions for grant or vesting and the other provisions of Performance Units
(including without limitation any applicable Performance Goals) need not be the
same with respect to each recipient. Performance Units may be paid in cash,
Shares, other property or any combination thereof, in the sole discretion of the
Committee as set forth in the applicable Award Agreement. The maximum value of
the property, including cash, that may be paid or distributed to any Participant
pursuant to a grant of Performance Units made in any one calendar year shall be
$500,000.

SECTION 9. Other Stock-Based Awards

          Other Stock-Based Awards may be granted either alone or in conjunction
with other Awards granted under this Plan.

SECTION 10. Change in Control Provisions

     (a) General. The provisions of this Section 10 shall, subject to Section
3(d), apply notwithstanding any other provision of this Plan to the contrary,
except to the extent the Committee specifically provides otherwise in an Award
Agreement.

     (b) Impact of Change in Control. Upon the occurrence of a Change in
Control, unless otherwise provided in the applicable Award Agreement: (i) all
then-outstanding Stock Options and Stock Appreciation Rights shall become fully
vested and exercisable, and all Full-Value Awards (other than performance-based
Awards) shall vest in full, be free of restrictions, and be deemed to be earned
and payable in an amount equal to the full value of such Award, except in each
case to the extent that another Award meeting the requirements of Section 10(c)
(any award meeting the requirements of Section 10(c), a “Replacement Award”) is
provided to the Participant pursuant to Section 3(d) to replace such Award (any
award intended to be replaced by a Replacement Award, a “Replaced Award”), and
(ii) any performance-based Award that is not replaced by a Replacement Award
shall be deemed to be earned and payable in an amount equal to the full value of
such performance-based Award (with all applicable Performance Goals deemed
achieved at the greater of (x) the applicable target level and (y) the level of
achievement of the Performance Goals for the Award as determined by the
Committee not later than the date of the Change in Control, taking into account
performance through the latest date preceding the Change in Control as to which
performance can, as a practical matter, be determined (but not later than the
end of the applicable Performance Period)).

-17-

--------------------------------------------------------------------------------




     (c) Replacement Awards. An Award shall meet the conditions of this Section
10(c) (and hence qualify as a Replacement Award) if: (i) it is of the same type
as the Replaced Award; (ii) it has a value equal to the value of the Replaced
Award as of the date of the Change in Control, as determined by the Committee in
its sole discretion consistent with Section 3(d); (iii) if the underlying
Replaced Award was an equity-based award, it relates to publicly traded equity
securities of the Company or the entity surviving the Company following the
Change in Control; (iv) it contains terms relating to vesting (including with
respect to a Termination of Employment) that are substantially identical to
those of the Replaced Award; and (v) its other terms and conditions are not less
favorable to the Participant than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent Change
in Control) as of the date of the Change in Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of the applicable Replaced Award if the requirements of the
preceding sentence are satisfied. If a Replacement Award is granted, the
Replaced Award shall not vest upon the Change in Control. The determination
whether the conditions of this Section 10(c) are satisfied shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.

     (d) Termination of Employment. Notwithstanding any other provision of this
Plan to the contrary and unless otherwise determined by the Committee and set
forth in the applicable Award Agreement, upon a Termination of Employment of a
Participant by the Company other than for Cause within 24 months following a
Change in Control, (i) all Replacement Awards held by such Participant shall
vest in full, be free of restrictions, and be deemed to be earned in full (with
respect to Performance Goals, unless otherwise agreed in connection with the
Change in Control, at the greater of (x) the applicable target level and (y) the
level of achievement of the Performance Goals for the Award as determined by the
Committee taking into account performance through the latest date preceding the
Termination of Employment as to which performance can, as a practical matter, be
determined (but not later than the end of the applicable Performance Period)),
and (ii) unless otherwise provided in the applicable Award Agreement,
notwithstanding any other provision of this Plan to the contrary, any Stock
Option or Stock Appreciation Right held by the Participant as of the date of the
Change in Control that remains outstanding as of the date of such Termination of
Employment may thereafter be exercised until the expiration of the stated full
Term of such Nonqualified Stock Option or Stock Appreciation Right.

-18-

--------------------------------------------------------------------------------




     (e) Definition of Change in Control. For purposes of this Plan, a “Change
in Control” shall mean the happening of any of the following events:

     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition by any entity pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (iii) of this Section 10(c); or

     (ii) Individuals who, as of the effective date of this Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Plan whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

     (iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company ,or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock (or, for a non-corporate entity, equivalent
securities) and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or, for a
non-corporate entity, equivalent securities), as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination, and (3) at least a majority of the members of the
board of directors (or, for a non-corporate entity, equivalent securities) of
the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

-19-

--------------------------------------------------------------------------------




     (iv) The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

SECTION 11. Qualified Performance-Based Awards; Section 16(b); Section 409A

     (a) The provisions of this Plan are intended to ensure that all Stock
Options and Stock Appreciation Rights granted hereunder to any Participant who
is or may be a “covered employee” (within the meaning of Section 162(m)(3) of
the Code) in the tax year in which such Stock Option or Stock Appreciation Right
is expected to be deductible to the Company qualify for the Section 162(m)
Exemption, and, unless otherwise determined by the Committee, all such Awards
shall therefore be considered Qualified Performance-Based Awards and this Plan
shall be interpreted and operated consistent with that intention (including,
without limitation, to require that all such Awards be granted by a committee
composed solely of members who satisfy the requirements for being “outside
directors” for purposes of the Section 162(m) Exemption (“Outside Directors”)).
When granting any Award other than a Stock Option or Stock Appreciation Right,
the Committee may designate such Award as a Qualified Performance-Based Award,
based upon a determination that (i) the recipient is or may be a “covered
employee” (within the meaning of Section 162(m)(3) of the Code) with respect to
such Award, and (ii) the Committee wishes such Award to qualify for the Section
162(m) Exemption, and the terms of any such Award (and of the grant thereof)
shall be consistent with such designation (including, without limitation, that
all such Awards be granted by a committee composed solely of Outside Directors).
To the extent required to comply with the Section 162(m) Exemption, no later
than 90 days following the commencement of a Performance Period or, if earlier,
by the expiration of 25% of a Performance Period, the Committee will designate
one or more Performance Periods, determine the Participants for the Performance
Periods and establish the Performance Goals for the Performance Periods.

     (b) Each Qualified Performance-Based Award (other than a Stock Option or
Stock Appreciation Right) shall be earned, vested and/or payable (as applicable)
upon the achievement of one or more Performance Goals, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate.

-20-

--------------------------------------------------------------------------------




     (c) The full Board shall not be permitted to exercise authority granted to
the Committee to the extent that the grant or exercise of such authority would
cause an Award designated as a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption.

     (d) The provisions of this Plan are intended to ensure that no transaction
under this Plan is subject to (and not exempt from) the short-swing recovery
rules of Section 16(b) of the Exchange Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Exchange Act) from Section 16(b),
and no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b).

     (e) The Plan is intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, it is intended that this Plan be
administered in all respects in accordance with Section 409A of the Code. Each
payment under any Award that constitutes non-qualified deferred compensation
subject to Section 409A of the Code shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may a Participant, directly or
indirectly, designate the calendar year of any payment to be made under any
Award that constitutes non-qualified deferred compensation subject to Section
409A of the Code. Notwithstanding any other provision of this Plan or any Award
Agreement to the contrary, in the event that a Participant is a “specified
employee” within the meaning of Section 409A of the Code (as determined in
accordance with the methodology established by the Company), amounts that
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code that would otherwise be payable during the six-month period
immediately following a Participant’s Separation from Service by reason of such
Separation from Service shall instead be paid or provided on the first business
day following the date that is six months following the Participant’s Separation
from Service. If the Participant dies following the Separation from Service and
prior to the payment of any amounts delayed on account of Section 409A of the
Code, such amounts shall be paid to the personal representative of the
Participant’s estate within 30 days following the date of the Participant’s
death (with the first date following the date of the Participant’s death being
the first day of such 30-day period).

SECTION 12. Term, Amendment and Termination

     (a) Effectiveness. The Plan was approved by the Board on February 23, 2012,
subject to and contingent upon approval by the Company’s shareholders. The Plan
will be effective as of the date of such approval by the Company’s shareholders
(the “Effective Date”).

-21-

--------------------------------------------------------------------------------




     (b) Termination. The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of this Plan.

     (c) Amendment of Plan. The Board or the Committee may amend, alter, or
discontinue this Plan, but no amendment, alteration or discontinuation shall be
made which would materially impair the rights of the Participant with respect to
a previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable law, including without limitation
Section 409A of the Code, Applicable Exchange listing standards or accounting
rules. In addition, no amendment shall be made without the approval of the
Company’s shareholders (a) to the extent such approval is required (1) by
applicable law or the listing standards of the Applicable Exchange as in effect
as of the date hereof or (2) under applicable law or the listing standards of
the Applicable Exchange as may be required after the date hereof, (b) to the
extent such amendment would materially increase the benefits accruing to
Participants under this Plan, (c) to the extent such amendment would materially
increase the number of securities which may be issued under this Plan or (d) to
the extent such amendment would materially modify the requirements for
participation in this Plan.

     (d) Amendment of Awards. Subject to Section 5(d), the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption or without the Participant’s consent materially
impair the rights of any Participant with respect to an Award, except such an
amendment made to cause this Plan or Award to comply with applicable law,
Applicable Exchange listing standards or accounting rules.

SECTION 13. Unfunded Status of Plan

          It is presently intended that this Plan constitute an “unfunded” plan
for incentive and deferred compensation. The Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
this Plan to deliver Common Stock or make payments; provided, however, that
unless the Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of this Plan.

SECTION 14. General Provisions

     (a) Conditions for Issuance. The Committee may require each person
purchasing or receiving Shares pursuant to an Award to represent to and agree
with the Company in writing that such person is acquiring the Shares without a
view to the distribution thereof. The certificates for such Shares may include
any legend which the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of this Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under this Plan prior to fulfillment of
all of the following conditions: (i) listing or approval for listing upon notice
of issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

-22-

--------------------------------------------------------------------------------




     (b) Additional Compensation Arrangements. Nothing contained in this Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

     (c) No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of this Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

     (d) Required Taxes. No later than the date as of which an amount first
becomes includible in the gross income of a Participant for federal, state,
local or foreign income or employment or other tax purposes with respect to any
Award under this Plan, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement, having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to such Participant. The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.

     (e) Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment, and the payment of Shares with respect to dividends to
Participants holding Awards of Restricted Stock Units, shall only be permissible
if sufficient Shares are available under Section 3 for such reinvestment or
payment (taking into account then-outstanding Awards). In the event that
sufficient Shares are not available for such reinvestment or payment, such
reinvestment or payment shall be made in the form of a grant of Restricted Stock
Units equal in number to the Shares that would have been obtained by such
payment or reinvestment, the terms of which Restricted Stock Units shall provide
for settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 14(e).

     (f) Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible Individual, after such Participant’s
death, may be exercised.

-23-

--------------------------------------------------------------------------------




     (g) Subsidiary Employees. In the case of a grant of an Award to any
employee of a Subsidiary, the Company may, if the Committee so directs, issue or
transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of this Plan. All Shares underlying Awards that are forfeited or
canceled revert to the Company.

     (h) Governing Law and Interpretation. The Plan and all Awards made and
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Oregon, without reference to principles of conflict of
laws. The captions of this Plan are not part of the provisions hereof and shall
have no force or effect.

     (i) Non-Transferability. Except as otherwise provided in Sections 5(i),
6(c)(ii) and 7(b)(ii) or as determined by the Committee, Awards under this Plan
are not transferable except by will or by laws of descent and distribution.

-24-

--------------------------------------------------------------------------------